In an action to recover damages for injuries to person and *1052property, arising out of an intersection collision, the defendants appeal from an order of the City Court of New Rochelle, dated November 16, 1959, granting plaintiffs’ motion for summary judgment under rule 1.13 of the Rules of Civil Practice. Order reversed, with $10 costs and disbursements, and motion denied. The record presents issues of fact which should be resolved after trial and not upon a motion for summary judgment. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.